DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 16 in the reply filed on 19 August 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180146796 A1 to Longenecker.
	Re Claim 1, Longenecker teaches:
	A bassinet frame (at least [Abstract] “foldable frame”) comprising: a support frame (at least Fig. 1 and [0024] “crib frame 10”.); two leg units (at least Fig. 1 and [0024] “leg members 14”.); and 
at least two pivot hubs each connecting a respective one of said leg units to said support frame; wherein each of said leg units has a pivot end portion pivotally connected to a respective one of said pivot hubs (at least Fig. 1 element 16 and [0024] “leg members 14 each connected to the upper frame by folding hinge 16 that permits the leg members to be moved between a first configuration (FIG. 1) for use, and a second configuration (FIG. 4) for storage”.), and a foot portion opposite to said pivot end portion (at least Fig. 1 element 141 and [0025] “distal ends 141”.); 
wherein each of said leg units is pivotable relative to said support frame between a folded position, wherein said foot portion is proximal to said support frame (at least Fig. 4 and [0024] “a folded orientation (FIG. 4)”.), and an unfolded position, wherein said foot portion is distal from said support frame (at least Fig. 1 and [0024] “an unfolded orientation (FIG. 1)”.); 
wherein each of said pivot hubs includes a locking pin; wherein, when each of said leg units is at the unfolded position, said locking pin of said respective pivot hub is movable between a stopping position, wherein said locking pin prevents a respective one of said leg units from moving toward the folded position, and a releasing position, wherein movement of said respective leg unit toward the folded position is permitted (at least Figs. 10-15 element 121 and [0031] “a locking pin 121 that is moveably attached to the leg member 14 in a manner enabling displacing movement along a single axis (shown as arrow “A” in FIGS. 10-15), between opposing locked (FIGS. 10-12) and unlocked (FIGS. 13-15) positions”.).
Re Claim 2, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein for each of said pivot hubs, said locking pin extends in a first direction which is substantially parallel to a pivot axis of said respective leg unit (at least Figs. 10-15 element 121), and is movable in a second direction which is transverse to the first direction from the stopping position to the releasing position, said locking pin abutting against said pivot end portion of said respective leg unit when said locking pin is at the stopping position while said respective leg unit is at the unfolded position (at least Figs. 10-15 element 121 and [0031] “a locking pin 121 that is moveably attached to the leg member 14 in a manner enabling displacing movement along a single axis (shown as arrow “A” in FIGS. 10-15), between opposing locked (FIGS. 10-12) and unlocked (FIGS. 13-15) positions”.).


Re Claim 3, Longenecker teaches:
The bassinet frame as claimed in claim 2 (detailed with respect to claim 2), wherein each of said pivot hubs further includes an operating member connected to said locking pin (at least Figs. 10-15 element 123 and [0031] “a locking release 122 which may include a handle 123”.), and a locking resilient member disposed between said support frame and said operating member (at least Figs. 10-15 element 80 and [0031] “the biasing spring 80”.  In other words, in the folded configuration of Fig. 15, the resilient member is in between the operating member and locking pin.), said operating member being operable to move said locking pin against a resilient force of said locking resilient member from the stopping position to the releasing position (at least Figs. 10-15 and [0031] “The locking pin 121 is moved by a locking release 122”.).
Re Claim 4, Longenecker teaches:
The bassinet frame as claimed in claim 3 (detailed with respect to claim 3), wherein each of said pivot hubs further includes a hub housing mounted to said support frame and having a pin slot that extends in the second direction, said locking pin extending movably through said pin slot, said locking resilient member being connected between said operating member and said hub housing and extending along the second direction (at least Figs. 10-15 element 125 and [0031] “a locking receptacle 125 into which the locking pin may be engaged”.).
Re Claim 7, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein each of said pivot hubs further includes a hub housing having a slot-defining surface that defines a leg slot, said slot-defining surface having opposite upper and lower ends serving respectively as upper and lower borders of said leg slot, said pivot end portion of each of said leg units extending through said leg slot of said hub housing of said respective pivot hub, and abutting against said lower end of said slot-defining surface of said hub housing of said respective pivot hub when said leg unit is at the unfolded position (at least Fig. 5 with Examiner’s labeling below.).

    PNG
    media_image1.png
    429
    852
    media_image1.png
    Greyscale

Re Claim 16, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein each of said pivot hubs further includes an operating member (at least Figs. 10-15 element 123 and [0031] “a locking release 122 which may include a handle 123”.) and a locking resilient member (at least Figs. 10-15 element 80 and [0031] “the biasing spring 80”.), said operating member being operable to move said locking pin against a resilient force of said locking resilient member from the stopping position to the releasing position (at least Figs. 10-15 and [0031] “The locking pin 121 is moved by a locking release 122”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of US 9138070 B1 to Shamie.
Re Claim 5, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1). 
Longenecker does not explicitly teach:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other, said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit; and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit.
However, Shamie teaches:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other (at least Figs. 5-7 and [Col. 6 lines 30-55] “the upper free ends of tubular leg extensions 68 have a reduced diameter section 69 that snugly fits into the lower ends of tubular legs 60 in a telescoping manner, with reduced diameter sections 69 having openings 73 respectively, that line up with openings 62b when connected in the telescoping manner, and a bolt (not shown) which can be fit therein to secure these elements together”.), said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit (at least Fig. 6 and [Col. 10 lines 30-40] “pivotally connect the upper ends of legs 60 to lower pivot connection assemblies 96 and 98”.); and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit (at least Fig. 7 element 70 and [Col. 6 lines 30-55] “tubular cross member 70”.).

Re Claim 6, the combination of Longenecker and Shamie teaches:
The bassinet frame as claimed in claim 5 (detailed with respect to claim 5). 
Shamie further teaches:
wherein: for each of said legs, said inner tube has an inner fastening hole, and said outer tube has an outer fastening hole; and each of said legs further includes a tube fastener extending into said inner fastening hole, said tube fastener being operable to extend retractably through said outer fastening hole for positioning said inner tube relative to said outer tube (at least Figs. 5-7 and [Col. 6 lines 30-55] “the upper free ends of tubular leg extensions 68 have a reduced diameter section 69 that snugly fits into the lower ends of tubular legs 60 in a telescoping manner, with reduced diameter sections 69 having openings 73 respectively, that line up with openings 62b when connected in the telescoping manner, and a bolt (not shown) which can be fit therein to secure these elements together”.).
Re Claim 8, Longenecker teaches:
The bassinet frame as claimed in claim 7 (detailed with respect to claim 7), wherein: said leg slot of said hub housing of each of said pivot hubs has a large end portion (at least Figs. 10-15 element 129) and a small end portion (at least Figs. 10-15 element 126) that are respectively proximate to said upper and lower ends of said leg slot, said small end portion being narrower than said large end portion and slightly narrower than said pivot end portion of said respective leg unit (at least Figs. 10-15); and said pivot end portion of each of said leg units is retained in said large end portion of said leg slot of said hub housing of said respective pivot hub when said leg unit is at the folded position (at least Figs. 10-15 element 129 and [0031] “the end 126 may comprise additional detents to hold the leg member in other positions, such as in the folded (second configuration) or a stop 129 to limit the range of folding movement of the leg member”.).
Longenecker does not explicitly teach:
said hub housing of each of said pivot hubs is made of a flexible material.
However, Shamie teaches:
said hub housing of each of said pivot hubs is made of a flexible material (at least Figs. 18-19 and [Col. 9 lines 29-55] “joint push button actuator 170 is preferably made from a plastic material. As a result, during initial assembly, when joint push button actuator 170 is pressed into central circular opening 152 of outer pivot joint member 102, second lower beveled surface 182 of each leg 174, upon engaging with fourth transverse wall 154, rides therealong and forces radially inward flexion of each leg 174”. In other words, if the hub (see Fig. 18 element 174) is capable of flexion, then it is a flexible material).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet frame taught by Longenecker with the housing material of Shamie because both are directed to the same field of endeavor of bassinets and doing so involves the use of a known technique (providing flexible material as taught by Shamie) with a known device (bassinet taught by Longenecker) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it “forces radially inward flexion of each leg” (Shamie [Col. 9 lines 29-55]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/17/2021